United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 21-2062
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Aaron Meggs

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                          Submitted: October 19, 2021
                            Filed: October 29, 2021
                                 [Unpublished]
                                ____________

Before COLLOTON, SHEPHERD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Aaron Meggs pleaded guilty to being a felon in possession of a firearm. See
18 U.S.C. § 922(g)(1). Applying the Armed Career Criminal Act, the district court1

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
gave him a 180-month prison sentence. See 18 U.S.C. § 924(e). In an Anders brief,
counsel suggests that Meggs does not qualify as an armed career criminal and that,
in any event, the district court lacked jurisdiction. See Anders v. California, 386
U.S. 738 (1967).

       On the first issue, we conclude that the district court did not plainly err in
concluding otherwise, based on Meggs’s three prior serious drug offenses. See
United States v. Boman, 873 F.3d 1035, 1040 (8th Cir. 2017) (reviewing an ACCA
determination for plain error because the defendant did not object); Shular v. United
States, 140 S. Ct. 779, 787 (2020) (explaining that a “serious drug offense” involves
“manufacturing, distributing, or possessing with intent to manufacture or distribute,
a controlled substance”). And on the second, the Arkansas Sovereignty Act did not
deprive the court of jurisdiction. See 18 U.S.C. § 3231 (giving district courts original
jurisdiction over all federal offenses); see also United States v. Schostag, 895 F.3d
1025, 1028 (8th Cir. 2018) (stating that federal law governs in the event of a conflict
with state law).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                       ______________________________




                                          -2-